Citation Nr: 1546471	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of an eye injury.

2. Entitlement to service connection for residuals of an eye injury.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision denied claims for service connection for a bilateral knee disability and to reopen the previously denied claim for service connection for residuals of any eye injury.  Subsequently, in a December 2012 rating decision, service connection was granted for a right knee disability.  Consequently, that issue is no longer before the Board.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for residuals of an eye injury and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2004 Board decision denied the claim of entitlement to service connection for an eye injury, and the decision was not appealed.
 
2. Evidence received since the August 2004 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of an eye injury. 


CONCLUSIONS OF LAW

1. The August 2004 Board decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
 
 2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an eye injury, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for residuals of an eye injury.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

II. New and Material Evidence

An August 2004 Board decision denied a claim of entitlement to service connection for residuals of an eye injury on the basis that there was no current disability.  The Veteran did not appeal this decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100  (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in August 2004 consisted of the Veteran's service treatment records, service personnel records, post-service treatment evidence, and the report of an October 2000 VA examination.  Since that time, additional VA treatment notes, private treatment records, service personnel records, and lay statements, including testimony from the August 2015 hearing, have been received.  This evidence is new in that it was not of record in August 2004, and the hearing testimony and private treatment records are material in that they suggest the presence of a current disability that has been symptomatic since service.  Thus, there is evidence that raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of an eye injury has been received, and the claim, to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for residuals of an eye injury is reopened, and to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for residuals of an eye disability; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his eye disability.  A May 2014 letter from Dr. Marvelli indicates that the Veteran has a mild conjunctival reaction, and at his August 2015 hearing, the Veteran testified that he had had eye symptoms since service.  Thus, a VA examination must be scheduled to assess the existence and etiology of the Veteran's eye disability.

In addition, at his hearing, the Veteran testified to receiving ongoing private treatment for his eyes; however, the associated treatment notes are not of record.  Therefore, the Veteran should be asked to submit all relevant eye treatment notes or identify the providers and authorize VA to obtain the records on his behalf. 

Further, with regard to the left knee disability, the Veteran was not afforded a VA examination.  At his Board hearing, he testified that physicians had indicated that his left knee disability developed as a result of his service-connected right knee disability.  Therefore, the Veteran should be scheduled for a VA examination to assess the etiology of his left knee disability.  

Finally, the Veteran has received VA treatment, but the most recent treatment note of record is dated in May 2012.  Therefore, all VA treatment notes dated from May 2012 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran supply records for all non-VA treatment for his left knee and eye disabilities or to authorize their release so that VA may obtain them on his behalf.  All attempts to obtain these records must be documented in the claims file. 

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2. Associate with the claims file all VA treatment notes dated from May 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of any eye disability.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Does the Veteran have a current eye disability, or has he had one at any point during the claims period? If an eye disability is currently diagnosed or has been present during the claims period, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed eye disability began in service, was caused by service, or is otherwise related to service, to include the eye injury documented in service treatment records.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

4. Schedule the Veteran for a VA examination to assess the etiology of his left knee disability.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left knee disability is caused or permanently aggravated beyond its normal progression by his service-connected right knee disability, to include an alteration of gait or weight bearing or other biomechanical changes due to the Veteran's service-connected disability?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2015).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


